 

 

 

Case 2:19-mj-00177-BAT Document8 Filed 08/05/19 Page 1 of 36

FILED

 

 

wn AQ106. ORGHD/ 10). pplication-for-a-Barch Warrant (Modified: WAWD 10-26-18) ATTIghe PEERS oor OL
3 UD. | ourt
, 99 364 Western,District of ashington
APR 29 Ze UNITED STATES DISTRICT COyRT Z,-4
AT SET - =
WESTERN DISTRICT Ur view. OM . for the Deputy Clerk
BY bens Western District of Washington

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Information associated with safirion@outlook.com
and other email accounts that are stored at premises
controlled by Microsoft Corp.

Case No. MJ19 - 177

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A, incorporated herein by reference.

located in the Western District of Washington , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment B, incorporated herein by reference.

The basis for the search under Fed. R, Crim. P. 41(c) is (check one or more):
of evidence of a crime;
(J contraband, fruits of crime, or other items illegally possessed;
[1 property designed for use, intended for use,.or used in committing a crime;
0 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 1341, 1343, Mail fraud, wire fraud, money laundering
1956(a)(1) and 1957

The application is based on these facts:
v See Affidavit of Special Agent Eric Hergert, continued on the attached sheet.

[ | Delayed notice of days (give exact ending date if more than 30 days: is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

Pursuant to Fed. R. Crim. P. 4.1, this warrant is presented: [| by reliable electronic megpis; or: [| telephonically recorded.

— ae ipplicant's signature

Eric Hergert, Special Agent
Printed name and title

 

© The foregoing affidavit was sworn to before me and signed in my presence, or
© The above-named agent provided a sworn statement attesting to the truth of

 
 
 
 

Date: 04/29/2019

 

“ Judge ’s signature

City and state: Seattle, Washington Brian A. Tsuchida, Chief United States Magistrate Judge
Printed name and title

 

 

 

USAOQ; 2018R01443

 

 
eo Oo YD NH A BP WW PO

NH NY DY HY NY WB WP NH HN Be HY eH ew —
oI AUR YUH HE FSF Ce nd AaARaHR 2S

 

 

Case 2:19-mj-00177-BAT Document8 Filed 08/05/19 Page 2 of 36

AFFIDAVIT
STATE OF WASHINGTON )
; ) SS
COUNTY OF KING )

I, Eric Hergert, being first duly sworn, depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. Iam a Special Agent with Internal Revenue Service, Criminal Investigation
(IRS-C]), and have been so employed since September 2009. I am presently assigned to
IRS-Cl’s Western Area Cyber Crime Unit in the Los Angeles Field Office. My duties
and responsibilities include the investigation of possible criminal violations of the
Internal Revenue laws (Title 26, United States Code), the Bank Secrecy Act (Title 31,
United States Code), the Money Laundering Control Act of 1986 (Title 18, United States
Code, Sections 1956 and 1957), and other related offenses. .

2. I earned a Bachelor of Arts degree in accounting from the University of
Washington, Tacoma, in 2002. I attended the Criminal Investigator Training Program
and the IRS Special Agent Basic Training at the Federal Law Enforcement Training
Center (FLETC) where I received detailed training in conducting financial investigations.
The training included search and seizure, the Internal Revenue laws, and IRS procedures
and policies in criminal investigations. I have also attended various cybercrime and
virtual currency related trainings, including at FLETC and otliers. Before being hired by
IRS-CI, I was employed as a Revenue Agent for the IRS for approximately five years,
performing civil examinations of small businesses and self-employed individuals. As a
Revenue Agent, I received approximately 16 weeks of specialized training in personal,
partnership, and corporate income tax, as specified in the Internal Revenue Code.

3. [have conducted and assisted in several investigations involving financial

crimes. I have led and participated in the execution of search warrants and have

UNITED STATES ATTORNEY
AFFIDAVIT OF SA HERGERT 700 sa SUITE

USAO0#2018R01443 SEATTLE, WASHINGTON 98101
(206) 553-7970
 

oO Oo SN DN A BP WH NY

YN NY YH NY KY WY NY bw bet
eu A AR OSHS SCRRADBESHAS

 

 

Case 2:19-mj-00177-BAT Document 8 Filed 08/05/19 Page 3 of 36

interviewed witnesses and defendants who were involved in, or had knowledge of,
violations of the Internal Revenue Code, the Bank Secrecy Act, and the Money
Laundering Control Act. In the course of my employment with IRS-CI, I have conducted.
and have been involved in investigations of alleged criminal violations, which have
included tax evasion (26 U.S.C. § 7201), filing a false tax return (26 U.S.C. § 7206(1)),
aiding or assisting in the preparation of false tax returns (26 U.S.C. § 7206(2)),
conspiring to defraud the United States (18 U.S.C. § 371), wire and mail fraud (18 U.S.C,
§§ 1343, 1341), aggravated identity theft (18 U.S.C. § 1028A), and money laundering (18
U.S.C. §§ 1956, 1957), among others, | |

4, I have led and participated in the execution of federal search warrants and
the consensual searches of records relating to the concealment of assets and proceeds
derived from fraud. These records included, but were not limited to, email accounts,
instant messages, personal telephone books, photographs, bank records, escrow records,
credit card records, tax returns, business books and records, and computer hardware and
software.

5. Talso have specialized training in cryptocurrencies, with a focus on Bitcoin
and Ethereum. This has included training into how publically viewable “blockchains”
record cryptocurrency transactions, how to trace funds through these transactions,
attribution techniques used to identify individuals responsible for conducting the
transactions, and methods used by individuals to obfuscate the source or their control of
cryptocurrencies. I have used these techniques in prior and ongoing investigations.
Additionally, I have conducted cryptocurrency training for others, both internal to the
IRS, as well as for external third parties.

6. The facts set forth in this Affidavit are based on my own personal
knowledge; knowledge obtained from other individuals during my participation in this
investigation, including other law enforcement officers; review of documents and records

related to this investigation; communications with others who have personal knowledge

UNITED STATES ATTORNEY

AFFIDAVIT OF SA HERGERT 700 STEWART STREET, SUITE
USA0#2018R01443 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
 

Oo Se SND NH BR WH PO

YW oN YN YN WD -
era & FORKS SRRWRADEBSH TS

 

 

Case 2:19-mj-00177-BAT Document8 Filed 08/05/19 Page 4 of 36

of the events and circumstances described herein; and information gained through my’
training and experience.

7. This affidavit does not detail each and every fact and circumstance I or
others have learned during the course of this investigation. Furthermore, the
investigation is ongoing, including the gathering and analysis of records. I have set forth
only the facts that I believe are necessary to establish probable cause to believe that
evidence, fruits and instrumentalities of Mail Fraud, in violation of Title 18, United States
Code, Section 1341, Wire Fraud, in violation of Title 18, United States Code, Section
1343, and Money Laundering, in violation of Title 18, United States Code, Sections
1956(a)(1) and 1957, will be found on the SUBJECT EMAIL ACCOUNTS.

SUMMARY OF THE FRAUDULENT SCHEME

8. The target of this investigation is VOLODYMYR KVASHUK. The
investigation has shown that KVASHUK devised and executed a scheme to defraud
Microsoft Corporation (“Microsoft”). KVASHUK worked for Microsoft and was
assigned to test the company’s online retail sales platform. In that role, KVASHUK was
supposed to make simulated purchases of Microsoft products from the company’s online
store. The testing systern was designed to ensure that no physical products would be
shipped. KVASHUK, however, used his testing account to purchase massive amounts of
“currency stored value,” or “CSV,” such as digital gift cards. The testing program was
not supposed to involve purchases of CSV, and no mechanisms were in place to prevent
the delivery of valuable CSV to the tester. The investigation has shown that KVASHUK,
in his role as a tester, purchased millions of dollars of CSV, which he then resold on the
Internet. KVASHUK used the proceeds of the fraud to purchase, among other things, a
$160,000 Tesla car and a $1.6 million home in Renton.

9. Email was central to KVASHUK’s scheme. The testing program involved
the creation and use of email accounts for the sole purpose of making simulated
purchases. KVASHUK used a variety of email accounts to make unauthorized purchases

of CSV, and also to purchase goods from Microsoft with the stolen CSV.

UNITED STATES ATTORNEY
AFFIDAVIT OF SA HERGERT 700 STEWART STREET, SUITE
5220

USAO#2018R01443 SEATTLE, WASHINGTON 98101
: (206) 553-7970

 
Oo CO SID A BP WD PO we

hb NM YN YN NWN
eu oR SORHS Ee BDaRaaRrSBE IOS

 

 

 

Case 2:19-mj-00177-BAT Document8 Filed 08/05/19 Page 5 of 36

PLACES TO BE SEARCHED AND ITEMS TO BE SEIZED
10. This affidavit is being submitted in support of an application for warrants
authorizing the search of the following email accounts (collectively referred to as the
“SUBJECT EMAIL ACCOUNTS”):
a. safirion@outlook.com;
b. kvashuk.volodymyr@gmail.com:

@outlook.com;

 
 
 
  
 

 

a outlook com.
ll. The information associated with the safirion@outlook.com,

“@outlook.com,

* @outlook.com email accounts is stored

at premises owned, maintained, controlled, or operated by Microsoft Corporation, an e-

 

mail provider headquartered at 1 Microsoft Way, Redmond, Washington 98052, as
further described in Attachment A, attached hereto and incorporated herein. The
information associated with the kvashuk. volodymyr@gmail.com email account is stored
at premises owned, maintained, controlled, or operated by Google Incorporated, an e-
mail provider headquartered at 1600 Amphitheatre Parkway, Mountain View, California,
94043, as further described in Attachment A-I, attached hereto and incorporated herein.
Google and Microsoft are collectively referred to as the “Providers.”

12. The information to be searched is described in the following paragraphs
and in Attachments B and B-1. This affidavit is made in support of an application for a
search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require
the Providers to disclose to the government copies of the information (including the
content of communications) further described at Attachments B and B-1. Upon receipt
of the information described in Section I of Attachments B and B-1, government-

authorized persons will review that information to locate the items described in Section II
UNITED STATES ATTORNEY

AFFIDAVIT OF SA HERGERT 700 STEWART STREET, SUITE
USAO#H2018R01443 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
 

Oo Oo ND NH A BP W HB

oOo NY NY NY NY NY NY NH HNO KH YH ke
eN AAR HY SF FS Ce risaqaukraxsogcs

 

 

Case 2:19-mj-00177-BAT Document8 Filed 08/05/19 Page 6 of 36

of the Attachments. A preservation request for the relevant account was served on
Google on February 1, 2019, and this warrant seeks all responsive material preserved
pursuant to that request (Google reference number 2307267). —

SUMMARY OF THE INVESTIGATION

13. As part of this investigation, [have obtained records from numerous
sources, met with counsel for Microsoft, and interviewed Microsoft employees who
investigated the CSV theft.

Microsoft’s Program To Test Online Retail Sales .

14. Microsoft has given me a copy of VOLODYMYR KVASHUR’s resume,
which shows that he is a Seattle-based software engineer. According to information
provided by Microsoft, KVASHUK was an employee of a Microsoft vendor. As part of
his employment with the vendor, KVASHUK worked for Microsoft from August 26,
2016, until October 1, 2017. During that time, KVASHUK worked out of Microsoft’s
office and had access to the company’s computer network. On December 1, 2017,
Microsoft hired KVASHUK as a full-time employee with an annual salary of
approximately $116,000. KVASHUK worked for Microsoft until June 22, 2018.

15. Microsoft sells various products to the general public over the Internet via
its online store. To make purchases from the Microsoft store, a customer must establish a
Microsoft store account that is linked to an email address and to one or more payment
devices (such as a credit card). As both an employee of an outside vendor, and as a
Microsoft employee, KVASHUK was a member of Microsoft’s Universal Store Team
(“UST”), which supports the company’s online retail platform, by (among other things)
managing a program that tests the online sales system. The testing program involves
creating test accounts that are linked to test email accounts created specifically for the
purpose of the testing program. A tester creates a test email account by using a naming
convention for the account: the name begins with “mstest,” followed by an underscore
and the user name of the tester. The tester then requests that the UST team “whitelist”
the account, meaning that purchases made from the account will automatically bypass

UNITED STATES ATTORNEY

AFFIDAVIT OF SA HERGERT 700 SEW SUITE

USAO#2018R01443 SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
\O oo ~ aN iw wo bo ho

DN YN NY NH WH WD
eI AARON HF FSF CadWAGRAaRAS

 

 

Case 2:19-mj-00177-BAT Document8 Filed 08/05/19 Page 7 of 36

Microsoft’s security and risk protocols, which monitor online purchases in order to detect
possible fraud. The test accounts are linked to artificial payment devices (“Test in
Production” or “TIP” cards) — in effect, phony credit cards ~— that allow the tester to
simulate a purchase without generating an actual charge. Once the whitelisted account
was created, the tester would use that account to attempt to make online product
purchases from Microsoft, just as an ordinary consumer would. Although in theory each
test account was supposed to be used by the tester who created the account, in reality, the
login and password information for the test accounts was stored in an electronic
document that was accessible to multiple testers.

16. According to Microsoft, the testing program was designed to test the
company’s online sales of physical goods only. When a tester used a whitelisted account
to purchase physical goods, the system ensured that no goods were actually delivered.

17. According to Microsoft, the testing program was not designed for simulated
purchases of electronic currency stored value (“CSV”), such as digital gift cards. Testers
were not authorized to use test accounts to make test purchases of CSV. Because
Microsoft did not expect testers to purchase CSV, the system had no safeguards to
prevent the delivery of actual, usable CSV to a tester who made a purchase from a
whitelisted account. Accordingly, if a tester did purchase CSV, the system would
generate and deliver a valid and usable product “key” that could be “redeemed,” meaning
that the value of the digital currency would be added to an electronic “wallet” linked to a
customer account. Once redeemed, the CSV could be used to buy both physical and
digital products from the Microsoft store.

The Theft Of $10 Million In Microsoft’s Digital Currency

18. According to information provided by Microsoft, in February of 2018,
Microsoft’s UST Fraud Investigation Strike Team (“FIST”) noticed a suspicious increase
in the use of CSV to buy subscriptions to Microsoft’s Xbox live gaming system from
Microsoft’s online store. FIST investigated and discovered that the suspicious CSV had

originally been purchased from Microsoft through two whitelisted test accounts

UNITED STATES ATTORNEY
AFFIDAVIT OF SA HERGERT 700 Srewany SUREET, SUITE
USAO#2018R01443 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
oOo ON DO FB WD YH

NN NH NHN DW
exugan RF SRSRBESGCSERAGCESHR TS

  

 

 

Case 2:19-mj-00177-BAT Document8 Filed 08/05/19 Page 8 of 36

   

associated with the email accounts | outlook.com and

 

@outlook.com (the § ~ test accounts). The

CSV was then resold on the secondary market, at a steep discount, via at least two online
reseller websites, g2a.com and nokeys.com. Customers who purchased the CSV on the
secondary market then redeemed the CSV at Microsoft’s online store for Xbox live
subscriptions.

19. The websites g2a.com and nokeys.com are located at IP addresses 7
88.198.39.152 and 67.229.64.252, respectively. According to open source research, the
servers hosting these websites are located in Germany and California, respectively. All
transmissions of CSV information to be sold through these websites are communication
by wire through interstate or foreign commerce if those transmissions originate in
Washington state. The a
KVASHUK, but rather by other Microsoft employees. However, the username and

passwords for those and other test accounts were stored on Microsoft’s network, giving

KVASHUK and many other Microsoft employees access to them. FIST discovered that

st accounts were not established by

 

 

a

between November 2017 and March 2018. The!
blocked by Microsoft on or about March 15,2018. FIST later discovered that a third test

 

     

account linked t _’ test account) was also

responsible for a suspicious spike in CSV purchases, conducting approximately 166
purchases of CSV between March 22 and March 23, 2018. This account was blocked on —
or about March 23, 2018.

20. The three suspicious test accounts were used to purchase roughly $10
million in CSV from Microsoft. Microsoft was able to “blacklist” roughly $1.8 million in

CSV to prevent it from being redeemed, resulting in a total loss to Microsoft of over $8.2

_@outlook.com (the “7

million.
21. Microsoft interviewed the employees who created the three suspicious test

accounts and found no evidence that they were involved in the fraudulent CSV purchases.

UNITED STATES ATTORNEY
AFFIDAVIT OF SA HERGERT 700 STEWARY STREET: SUITE

USAO#2018R01443 SEATTLE, WASHINGTON 98101
: . (206) 553-7970

 
Oo CS HN DWN WA BR WD NH we

NNN NY KY DY YH WH WH =
eI AAR OS 462 SF Ge RADE aAaROSs

 

 

Case 2:19-mj-00177-BAT Document8 Filed 08/05/19 Page 9 of 36

| Evidence Of Kvashuk’s Involvement In The Theft

22. A variety of evidence shows that KVASHUK was involved in the CSV
theft from Microsoft. |

Kvashuk’s Use Of His Own Test Account For Theft

23. As an initial matter, KVASHUK has admitted to Microsoft investigators
using the Microsoft store test account that he created — linked to mstest_v-
vokvas@outlook.com (the “vokvas” test account”) — to make unauthorized purchases.
Microsoft records show that the vokvas test account made purchases (typically of CSV),
on April 28, July 10, September 29, October 4, October 7, October 11, and October 22 of
2017. The amount of CSV purchased through the vokvas account was relatively small,
and not all of the CSV was redeemed.

24. On October 7, 2017, the vokvas test account was used to purchase an
electronic “token” for a subscription to Microsoft Office. That token was redeemed by a
Microsoft store account linked to the email address admin@searchdom.io (the
“searchdom” account).. Microsoft records show that the name on the “searchdom”
account is “Volo kvashuk,” and the address is an apartment complex, 5035 15" Avenue,
Unit 101, in Seattle (the “15 Avenue” apartments). A copy of KVASHUK’s resume
(provided by Microsoft) lists him as the co-founder and Chief Technology Officer of
“SearchDom.” _

25. According to Microsoft records, KVASHUK’s vokvas test account was
used to purchase approximately $10,164.99 in CSV in October 2017. On October 22 and
24, 2017, approximately $2,500 in CSV obtained by the vokvas test account was
redeemed to Microsoft store accounts linked to the email addresses
pikimajado@tinoza.org (the “pikimajado” account) and xidijenizo@axsup.net (the
“xidijenizo” account). On October 22 and 24, 2017, the redeemed CSV in the

pikimajado and xidijenizo accounts were used to order three video or “graphics” cards

UNITED STATES ATTORNEY
AFFIDAVIT OF SA HERGERT 700 STEWART SUITE

‘USAO0#2018R01443 SEATTLE, WASHINGTON 98101
(208) 553-7970 °

 
CP Oo IY DWN PW DH we

NNN NY YN WN WwW =
edu A GROSS CSGBSIVRARBHESB

 

 

 

Case 2:19-mj-00177-BAT Document 8 Filed 08/05/19 Page 10 of 36

with a total cost of approximately $2,024.58 from Microsoft’s online store.! Microsoft’s
records show that the name and address associated with the pikimajado and xidijenizo
accounts is “Grigor shikor” at the same 15" Avenue apartment complex that KVASHUK
lived at, but at Unit 309 (instead of KVASHUK’s unit, 101). Microsoft provided the
FedEx tracking numbers for the shipment of these cards. By entering the tracking
numbers into FedEx’s website, I was able to determine the video cards were shipped
from Ontario, California to Seattle, Washington on or about October 22™4 and 24" of
2017. Additionally, FedEx’s website indicated that at least one of the video cards was
delivered to the recipient address. From my training and experience, I know that FedEx
is a “private or commercial interstate carrier” as that term is used in Title 18, United |
States Code, Section 1341.

26. As part of my investigation, I obtained phone records for 951-3 97-8122,
which is listed as KVASHUK’s phone on his resume. The subscriber name on that
account is “Grigory” KVASHUK. Public records searches by Microsoft revealed no
“Grigor shikor” in Washington. |

27. According to Microsoft records, approximately $600 of the CSV purchased
by the vokvas account was redeemed to a Microsoft store account linked to the email
address safirion@outlook.com (the “safirion” account), According to Microsoft, the
name on the account is “volo kv”. The current address was on 7“ Avenue in Seattle, and
the former address was KVASHUK’s apartment at the 15 Avenue complex.

28. Microsoft investigators interviewed KVASHUK on May 10 and May 18 of
2018, Although no law enforcement officer was at those interviews, I have listened to
recordings of the interviews. The interviews were not completely recorded because of a

technical problem, but I have also read summaries of the interviews and spoken with

 

' Microsoft records show attempts to access the vokvas test account from IP addresses located in Russian and Japan
on October 22, 2017. These may have been attempts by KVASHUK to disguise his IP address, although that has
not been confirmed.

UNITED STATES ATTORNEY
AFFIDAVIT OF SA HERGERT rn STEWART REET, SUITE
USA0#2018R01443 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
oO Oo INQ HD A BW LPO

NY MY DY NY NY NY NY NY NH KH
BNRRRERBBENBSEARDFREESES LE

 

 

Case 2:19-mj-00177-BAT Document 8 Filed 08/05/19 Page 11 of 36

Andy Cookson of Microsoft, who was present at both interviews. The interviewers asked
KVASHUK about the purchases made with the vokvas test account.

29. KVASHUK admitted that he had created the vokvas account. He also
admitted to making some unauthorized purchases from the account. KVASHUK
suggested that there was a lack of guidance from his superiors about what could and
could not be purchased via a test account, and claimed to have only been told that test -
accounts should not be used to purchase subscriptions. KVASHUK claimed that he
believed it was permissible to use test accounts to buy CSV because it was not “real”
money.

30. .KVASHUK admitted to Microsoft investigators that he used his test
account to purchase CSV. He admitted that the “safirion” account was his personal
account, and that he used stolen CSV to buy movies from the Microsoft store.
KVASHUK admitted that he had tried to buy a video card, but claimed that it had never
arrived. . .

31. The investigators asked. KVASHUK about the video cards purchased (using
CSV obtained by the vokvas test account) in the name of “Grigor shikor” at Unit 309 of
the 15 Avenue complex. KVASHUK denied purchasing those cards. When asked if he
knew “Grigor shikor,” KVASHUK initially said, “it’s complicated,” but then denied
knowing him.? KVASHUK admitted that he lived at the 15 Avenue complex, but
denied receiving the cards. |

32. With respect to the Office subscription purchased by the searchdom
account (using a token obtained by the vokvas test account), KVASHUK said that he and
another person were business partners in SearchDom. KVASHUK said that he did not

remember this event and suggested that he might have made a mistake.

 

? This part of the interview was not recorded.
UNITED STATES ATTORNEY

AFFIDAVIT OF SA HERGERT™ reo STE SNE SUE
USAO#2018R01443 . SEATTLE, WASHINGTON 98101

(206) 553-7970

 
MN YN KR NNN HY
eI AA BONS SEE eUQAARSaHRAS

 

 

Case 2:19-mj-00177-BAT Document 8 Filed 08/05/19 Page 12 of 36

Evidence Linking KVASHUK To CSV Thefts Through Other Test Accounts.
33. The vast majority of the $10 million in stolen CSV was obtained through

the avestu, sfwe2eauto, and zabeerj2 test accounts. As noted, although these accounts

necessary to access these accounts. Based on information provided by Microsoft, it
appears that these accounts were used to make unauthorized CSV purchases from
approximately November 26, 2017, through March 23, 2018.3 As best as can be
determined from the available information, it appears that CSV was resold (most likely at

a steep discount) through online resellers, to. customers who used the CSV to make

purchases from Microsoft’s online store.
34. Although KVASHUK admitted to only making very limited purchases of

CSV from his test account, the investigation has shown probable cause to believe that
i

    

1), and) accounts to make unauthorized
CSV purchases. Some of the evidence comes in the form of Internet Protocol (“IP”)
address data. An IP address is a numerical label assigned to each device that is connected
to a computer network that accesses the Internet. In general, Microsoft’s online sales
platform records the IP addresses used to access the company’s website. However,
because the test accounts bypassed several safeguards, IP addresses were only captured
on approximately 489 of 1,554 transactions. .

35. Microsoft records show that between December 29, 2017 and March 23,

 

_ and

 

2018, at least $2.4 million of CSV was purchased using the. 2 i‘ ee,
: accounts in over 400 transactions from devices using at least 34 different IP .
addresses beginning with 173.244.44, including IP addresses 173.244.44.19 (February
2018 and March 2018), 173.244.44.37 (December 2017 and March 2018), 173.244.44.58

(February 2018 and March 2018), and 173.244.44.89 (January 2018, February 2018, and

 

> KVASHUK was not employed at Microsoft for the early part of this time period, but could have used any Internet-

 

enabled device to access and log into the accounts.

UNITED STATES ATTORNEY
AFFIDAVIT OF SA HERGERT 700 STEW ARee SUITE
USAO#H2018R01443 ; SEATTLE, WASHINGTON 98101

(206) 553-7970

‘were created by other testers, KVASHUK would have had access to the login information

 
Oo FF NY HD NH BP WO PO we

MYND NHN NY DY He
CIA AR OHH Sexe QAAARaHKEAS

 

Case 2:19-mj-00177-BAT Document 8 Filed 08/05/19 Page 13 of 36

March 2018). According to Microsoft, numerous Microsoft employees have logged in
via these addresses, leading them to believe the IP addresses are publically accessible.

36. The investigation has shown that KVASHUK used a 173.244.44 IP address
to access a Microsoft store account linked to his personal email address,
kvashuk. volodymyr@gmail.com (the “kvashuk” account)‘ at least nine times in
December 2017, including IP addresses 173.244.44.19, 173.244.44.37, and
173.244.44,58. He also logged into his Coinbase cryptocurrency account using IP
address 173.244.44.89 on December 2, 2017. However, no incidents have been identified
where KVASHUK used a 173.244.44 IP address and a test account used the same IP
address on the same day to purchase CSV.

37. Records obtained through the course of the investigation indicate that IP
addresses 173.244.44.19, 173.244.44.37, 173.244.44.58, and 173.244.44.89 are assigned
to the company London Trust Media, Inc. This company operates a virtual private
network (VPN) service that specializes in anonymity online through the website
‘Www.privateinternetaccess.com. While I am continuing to investigate the 173.244.44 IP
addresses, I believe that all of the 173.244.44 IP addresses associated to this investigation
are controlled by London Trust Media, Inc. |

38. Based on my training and experience, KVASHUK may have believed that
by using a VPN service specializing in online anonymity to commit the fraud, he could
disguise his involvement in the crimes.

39, Another IP address, 4.35.246.19, was also used to access the |

{test accounts at least 24 times for purchases of over $131,000 in CSV in

 

.
connection with the fraud. Although this IP address is still under investigation, it was
also used to access three Microsoft store accounts linked to KVASHUK. It was used at
least 54 times between October 24, 2017 and November 24, 2017 to access the pikimaj do

and xidijenizo accounts (the accounts used to order the graphics cards delivered to

  

 

 

“ The kvashuk account is listed as KVASHUK’s personal account on his resume.

/ UNITED STATES ATTORNEY
AFFIDAVIT OF SA HERGERT 700 STEWART Se SUITE
USAO#H2018R01443 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
 

oOo Oo ST DN A BR DH wH YE

Mw NNN NN NH WD
e IA KR OHH SOEOedWA BDREOKRAS

 

 

Case 2:19-mj-00177-BAT Document 8 Filed 08/05/19 Page 14 of 36

“Grigory shikor” at KVASHUK’s apartment complex) and used at least 21 times on
November 24, 2017 to access the the vokvas test account (the test account created by

KVASHUK).
40. A third IP address, 50.243.108.211, was used five times on December 12,

 

2017, to purchase approximately $39,500 of CSV using the
was also used 37 times on October 22, 2017 to access the vokvas, and xidijenizo

accounts.
41. The fact that all of the above IP addresses are linked to both KVASHUK.

and the test accounts used to commit the fraud strongly suggests KVASHUK’s

involvement in the crime.
42. KVASHUK is also linked to th

technology known as “Fuzzy Device” identification. When a person uses a particular

 

device to access Microsoft’s online store, that device leaves a digital trail known as a
“Fuzzy Device” identifier. According to Microsoft, although it is theoretically possible
for two devices to have the same Fuzzy Device ID, it is very unlikely. As a result, if
multiple logins are made from the same Fuzzy Device ID, there is a strong inference that
the same device (a particular computer, cell phone, etc.) was used to make all of those
logins. Between October 22, 2017 and November 26, 2017, Microsoft’s records show
the same Fuzzy Device ID for logins to accounts believed to be associated with
KVASHOK (the vokvas, xidijenizo, and pikimajado accounts) as well as at least some
logins to the accounts that were primarily used to steal CSV (avestu and sfwe2eauto).
Similarly, Microsoft records show that the user who logged into all of those accounts
was, on at least some occasions, running the same version of the Linux operating system
and the same outdated version of the Mozilla Firefox browser — further evidence that a
single device logged into all of those accounts.

43. Based on my training and experience, I know that term “Device ID” isa _
generic industry term for an identifier for an electronic device. Some devices have a

unique identifier specifically labeled as a “Device ID” by a hardware manufacturer.

; UNITED STATES ATTORNEY
AFFIDAVIT OF SA HERGERT 700 STEWART STREET, SuITE
USA0#2018R01443 , SEATTLE, WASHINGTON 98101

(206) 553-7970

 
Oo CO SJ NHN A BP WO NH

wh N YM YYW YH WH BY we oe
eo I~A HR DSH FS CeQaaqakrkoarpes

 

 

 

 

Case 2:19-mj-00177-BAT Document 8 Filed 08/05/19 Page 15 of 36

When one hardware manufacturer, website, government agency, or any other company
refers to the identification of, collection of, or use of a “Device ID”, they are all generally
talking about a different identifier or mechanism for generating a Device ID that is
unique to that manufacturer or other entity. Device IDs are generally used to identify
multiple transactions conducted by the same device.

44, lL also know that Device IDs are often created by collecting a very large
collection of not-so-unique browser and system components that a web-browser allows a
website to view/collect, such as operating system, web-browser, screen resolution, and
many other settings. If any. of the settings used to calculate the Device ID change, the
Device ID will change. An individual with knowledge of Device IDs could disguise the
fact that they are conducting multiple transactions from the same device by changing
some of these settings. Additionally, Device IDs would change if the individual used
more than one device, or used virtual machines? to simulate the use of more than one
device.

45. In total, Microsoft captured Fuzzy Device ID information on approximately
223 of the 1,554 purchases of CSV using the

Over the course of the scheme, a total of 14 different Fuzzy Device IDs were captured on

and

  

these 223 transactions. Most of the Fuzzy Device IDs were only used to purchase the
CSV for one day. This could be indicative of using multiple devices, or the use of virtual
machines. The first Fuzzy Device ID listed on the chart below -- bb92c484-876b-4d87-

adca-943b90a2d98e -- was used to access the vokvas, xidijenizo, and pikimaj ado

 

accounts between October 22 and 24, 2017, and was also used access the |

‘test accounts to make CSV purchases on November 26, 2017. This strongly

 

> A virtual machine is simulated computer that runs its own operating system that runs like an application on another
computer. The end user has a similar experience on a virtual machine as they would have if the operating system
were installed on its own device. Several virtual machines can be installed on a single computer, and can created in
a short period of time.
® Fuzzy Device ID information was only captured for transactions conducted through the’,

 

accounts. ;

, UNITED STATES ATTORNEY
AFFIDAVIT OF SA HERGERT 700 STEW SUITE
USAO#H2018R01443 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
Oo fe SDH MH BP WH HB YH

NH NY NY NY WY WH WK Pb
cou AaKR SSH SS SBSRUIARAARSEREAS

 

 

 

Case 2:19-mj-00177-BAT Document 8 Filed 08/05/19 Page 16 of 36

suggests that the same device was used to access both accounts known to be linked to

KVASHUK as well as the test accounts used to commit the fraud.

 

Device ID - Identified Date Range

Occurrences

 

12/2/2017 — 12/13/2017

     

12/7/2017

  
   

12/10/2017

12/17/2017

12/22/2017 — 1/4/2018

 

 

Evidence Of Unexplained Wealth

46. Financial records show that KVASHUK had a large amount of unexplained
income during the period of the CSV thefts. According to Microsoft, KVASHUK’s
annual salary was $116,000. I have reviewed records for a checking account that
KVASHUK had at Wells Fargo bank, ending in -5789. The earliest daily balance shown
on the records was $429.56 on July 29, 2016. The balance on the account remained
under $20,000 until late November of 2017, when large amounts of money from a
cryptocurrency account in KVASHUK’s name at Coinbase.com, began to flow into the -
5789 account. On November 30, 2017, over $14,000 was transferred to the -5789

account from Coinbase.com. On December 11, 2017, over $4,600 was transferred from

UNITED STATES ATTORNEY
AFFIDAVIT OF SA HERGERT ; 700 Steve SUITE
USAO#2018R01443 . SEATTLE, WASHINGTON 98101

(206) 553-7970

 
oOo S&S SY DH NW FR WHY

Ny NY WN MY NH NY KY WH KH .
cI AAR OKA S COQ}. AROS

 

 

 

Case 2:19-mj-00177-BAT Document 8 Filed 08/05/19 Page 17 of 36

Coinbase.com to the -5789 account. On December 21, 2017, there was a transfer of over
$29,000 from Coinbase.com to the -5789 account.

47, The suspicious transfers escalated dramatically in early 2018. For example,
on January 30, February 2"4, and February 6" of 2018, there were transfers from
Coinbase of over $98,000, $177,000 and $134,000, respectively. Ona single day —
March 2, 2018 — over $500,000 was transferred from Coinbase to the -5789 account.
Over $1.4 million was transferred in total in March 201 8, followed by over $935,000 in
April.

48. All told, over $2.8 million was transferred from Coinbase to the -5789
account between November 2017 and May 2018. The approximate timeframe of the
fraud was November 2017 through March 2018. Given these timeframes, and based on
my training and experience, it appears that KVASHUK had converted the proceeds of the
fraud into cryptocurrency, and then gradually converted the cryptocurrency in fiat
currency and transferring the proceeds to his Wells Fargo account.

49. Furthermore, in order to determine the source of the cryptocurrency
“bitcoin” in the Coinbase account, I have examined the bitcoin blockchain, a public
ledger of bitcoin transactions. I determined that the vast majority of the bitcoin deposited
into the Coinbase account originated from chipmixer.com. Chipmixer.com is a bitcoin
“mixing” service which appears to be located in Germany. A bitcoin mixing service
mixes potentially identifiable bitcoin with others, with the intent to obscure and conceal
the original source of the bitcoin. Based on my training and experience, the use of
chipmixer.com is further evidence of an attempt to conceal proceeds of the fraud. As part
of my investigation, I analyzed the value of bitcoin (in United States dollars) received
into KVASHUK’s Coinbase account and compared it to the purchase and redemptions of
CSV. I was able to determine that, while significantly lower, the value of the bitcoin
deposits to KVASHUK’s Coinbase account generally coincided with the value of the
purchased and redeemed CSV. The reason for the lower value could include KVASHUK

UNITED STATES ATTORNEY

AFFIDAVIT OF SA HERGERT roa OED SUE

USAO#2018R01443 SEATTLE, WASHINGTON 98101
(206) 553-7970

 
DM MOH YN DW Ww
eo@Uua aE OS NBER DRRE PEER ets

Oo CO SIN A BR W HO =

 

 

Case 2:19-mj-00177-BAT Document 8 Filed 08/05/19 Page 18 of 36

selling the CSV at a discount, bitcoin’s general decline in value during early 2018, or that

not all of the proceeds from this scheme have been identified.

 

$9,000,000.00
$8,000,000.00
$7,000,000.00
$6,000,000.00
$5,000,000.00
$4,000,000.00
$3,000,000,00
$2,000,000.00
$1,000,000.00
$-

a

 

“
oY
e
SY

oe ow wv ss oe

Ra) » @ S >
sroeee CSV Purchases USD Balance <= +«CSV Redemptions USD Balance
#weces Bitcoin Deposits USD Balance ‘

 

 

 

50. KVASHUK has used his unexplained wealth to make significant purchases.

In March of 2018, KVASHUK paid roughly $162,000 for a Tesla vehicle. In May of
2018, KVASHUK bought a lakeside home in Renton for roughly $1.675 million, and
apparently paid cash.” .

PROBABLE CAUSE REGARDING THE SUBJECT EMAIL ACCOUNTS
51. As set forth above, there is probable cause to believe that evidence of the
offenses of mail fraud, wire fraud and money laundering may be found in the SUBJECT
EMAIL ACCOUNTS. The fraudulent scheme, by its nature, relied heavily upon email.
With the exception of the kvashuk.volodymyr@gmail.com account, all of the SUBJECT
EMAIL ACCOUNTS were used to purchase or redeem stolen digital currency or

property. There is probable cause to search the kvashuk.volodymyr@gmail.com for a

 

7Tn bank account records, KVASHUK claims that the source of his wealth was family money.

UNITED STATES ATTORNEY
AFFIDAVIT OF SA HERGERT 700 STEWART Se SuITE
USA0#2018R01443 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
So Oo TDN NH BP W HB

NN NY NY YN bw ys
erannkR SBE SERRRARQOERBRES

 

 

 

Case 2:19-mj-00177-BAT Document 8 Filed 08/05/19 Page 19 of 36

variety of reasons. That account was accessed via IP addresses starting with 173.244.44,
which were also used primarily to commit the fraud, and thus any evidence linking
KVASHUK to that account also links him to the fraud. Furthermore, we have only
limited evidence as to how KVASHUK arranged to resell the CSV via online resellers,
what resellers he used, how the proceeds flowed back to him, and how he disposed of
those proceeds. From my training and experience, J know that KVASHUK may have
used email accounts, including the kvashuk.volodymyr@gmail.com account, to arrange
for the resale of CSV and the transfer of proceeds, as well as to otherwise carry out the
scheme.

52. Additionally, I know that Coinbase, and many other virtual currency related
entities often communicate with their customers via email. These communications may
be evidence of financial transactions conducted using the proceeds of the fraud, and
therefore be evidence of money laundering. Coinbase records specifically show
communication with the kvashuk.volodymyr@gmail.com email address.

BACKGROUND REGARDING THE PROVIDERS’ SERVICES

53. In my training and experience, I have learned that the Providers provides a
variety of on-line services, including electronic mail (“e-mail”) access, to the general .
public. The Providers allow subscribers to obtain e-mail accounts at the domain names
set forth in this affidavit and the attachments.

. 54. Subscribers obtain an account by registering with the Providers. When
doing so, e-mail providers like the Providers ask the subscriber to provide certain
personal identifying information. This information can include the subscriber’s full
name, physical address, telephone numbers and other identifiers, alternative e-mail
addresses, and, for paying subscribers, means and source of payment (including any
credit or bank account number). In my training and experience, such information may
constitute evidence of the crimes under investigation because the information can be used
to identify the account’s user or users, and to help establish who has dominion and

control over the account.

. UNITED STATES ATTORNEY
AFFIDAVIT OF SA HERGERT 700 ew SUITE
USAO#2018R01443 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
Oo Oo NN MW FR WW YH

my Y NN HN NK YE eH me

 

 

 

Case 2:19-mj-00177-BAT Document 8 Filed 08/05/19 Page 20 of 36

55. E-mail providers typically retain certain transactional information about the
creation and use of each account on their systems. This information can include the date
on which the account was created, the length of service, records of log-in (i.e., session)
times and durations, the types of service utilized, the status of the account (including
whether the account is inactive or closed), the methods used to connect to the account
(such as logging into the account via a Provider’s website), and other log files that reflect
usage of the account. In addition, e-mail providers often have records of the Internet
Protocol address (“IP address”) used to register the account and the IP addresses
associated with particular logins to the account. Because every device that connects to
the Internet must use an IP address, IP address information can help to identify which
computers or other devices were used to access the e-mail account, which can help
establish the individual or individuals who had dominion and control over the account.

56. In general, an e-mail that is sent to the Providers’ subscribers is stored in
the subscriber's “mail box” on the Providers’ servers until the subscriber deletes the e-
mail. Ifthe subscriber does not delete the message, the message can remain on the
Providers’ servers indefinitely. Even if the subscriber deletes the e-mail, it may continue
to be available on the Providers’ servers for a certain period of time.

57. | When the subscriber sends an e-mail, it is initiated at the user’s computer,
transferred via the Internet to the Providers’ servers, and then transmitted to its end
destination. The Providers often maintains a copy of the e-mail sent. Unless the sender .
of the e-mail specifically deletes the e-mail from the Providers’ server, the e-mail can
remain on the system indefinitely. Even if the sender deletes the e-mail, it may continue
to be available on the Providers’ servers for a certain period of time.

58. A-sentor received e-mail typically includes the content of the message,
source and destination addresses, the date and time at which the e-mail was sent, and the
size and length of the e-mail. If an e-mail user writes a draft message but does not send
it, that message may also be saved by the Providers but may not include all of these

categories of data.

UNITED STATES ATTORNEY
AFFIDAVIT OF SA HERGERT 10 STEWART Suen SUITE
USAO#2018R01443 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
Oo CO DY DN WNW FB W HB

NN YS YH NW
ea qgankSS8RXSEPRSRRABERDHE OS

 

 

 

Case 2:19-mj-00177-BAT Document 8 Filed 08/05/19 Page 21 of 36

‘59. An Outlook.com subscriber can also store files, including address books,
contact lists, calendar data, photographs, and other files, on servers maintained and/or
owned by Microsoft. I know based on my training and experience and my review of
Microsoft Outlook.com's services, that Outlook.com provides users with access to a
"People" file in which they may store contact information including names, addresses, e-
mail address, telephone numbers, birthdates, job titles, and other notes. Outlook.com also
provides users access to a "Calendar" file that may include notes of events and schedules.
In addition, Outlook.com provides users with access to a "OneDrive" which provides
users with cloud based storage of files including photographs and other documents such
as Word processing documents or spreadsheets. Outlook.com allows users to share their
OneDrive content with others or the public depending on the settings selected by the |
account holder. In my training and experience, evidence of who was using an e-mail
account may be found in address books, calendars, photographs and other documents
stored in relation to the account.

60. Avsubscriber to a Google Gmail account can also store files, including
address books, contact lists, calendar data, photographs and other files, on servers
maintained and/or owned by Google. For example, Google offers users a calendar
service that users may utilize to organize their schedule and share events with others.
Google also offers users a service called Google Drive that may be used to store data and
documents. The Google Drive service may be used to store documents including
spreadsheets, written documents (such as Word or Word Perfect) and other documents
that could be used to manage a website. Google Drive allows users to share their
documents with others or the public depending on the settings selected by the account
holder. Google also provides its users with access to the photo storage service “Picasa.”
Picasa can be used to create photo albums, store photographs, and share photographs with
others. Another Google service called “You Tube” allows users to view, store and share
videos. Google also provides a service called “Google Analytics. Google Analytics is a

Google service that monitors website traffic and provides subscribers with data relating to
UNITED STATES ATTORNEY

AFFIDAVIT OF SA HERGERT 700 Stawane Sse, SUE
USAO#2018R01443 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
 

oO Oo SI DN WA PP WD HN me

NN NY Hw bw
ce UA OREoSRNSCRSRBREAERBHEAS

 

 

Case 2:19-mj-00177-BAT Document 8 Filed 08/05/19 Page 22 of 36

how much traffic is visiting the subscriber’s website, which sections of the subscriber’s
website users are visiting, how long users are staying on particular sections of the site,
and the geographical source of users visiting the website, among other things.

61. The additional services provided by Google and Microsoft, referenced in
the paragraphs above, are relevant to establish who had dominion or control over the
various email accounts. Furthermore, the content — such as calendar entries, stored
documents, spreadsheets, and other material — may be evidence of the actual fraud, which
was data-intensive and would have required the transmission and storage of various types
of data.

62. Insome cases, e-mail account users will communicate directly with an e-
mail service provider about issues relating to the account, such as technical problems,
billing inquiries, or complaints from other users. E-mail providers typically retain .
records about such communications, including records of contacts between the user and
the provider's support services, as well records of any actions taken by the provider or
user as a result of the communications. In my training and experience, such information
may constitute evidence of the crimes under investigation because the information can be
used to identify the account’s user or users.

PAST EFFORTS TO OBTAIN THIS EVIDENCE

63. This evidence has not been previously available to me or other agents, apart
from subscriber information records and non-content information obtained via an 18
U.S.C. § 2703(d) order. 7

PROTOCOL FOR SORTING SEIZABLE
ELECTRONICALLY STORED INFORMATION

64. In order to ensure that agents are limited in their search only to the e-mail
account specifically sought (and any attachments, stored instant messages, stored voice
messages, and photographs associated therewith); in order to protect the privacy interests
of other third parties who have accounts at the Providers; and in order to minimize

disruptions to normal business operations of the Providers; this application seeks

UNITED STATES ATTORNEY
AFFIDAVIT OF SA HERGERT 700 STEWART ee SUITE
USAO#2018R01443 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
 

Oo CO SN DH WO BR WH PO =e

YN NN NH NY YY YH HY SB Bek

 

 

Case 2:19-mj-00177-BAT Document 8 Filed 08/05/19 Page 23 of 36

authorization to permit agents and employees of the Providers to assist in the execution of
the warrants, as follows: (See: Title 18, United States Code, Section 2703(g)).

65. The search warrants will be presented to the Providers, with direction that
they identify and isolate the e-mail accounts and associated records described in Section I
of Attachments B and B-1. .

66. The Providers will also be directed to create an exact duplicate in electronic
form of the e-mail accounts and records specified in Section I of Attachments B and B-1,
including an exact duplicate of the content of all e-mail messages stored in the specified
e-mail account.

67. The Providers shall then provide exact digital copies of the content of the
subject e-mail accounts, as well as all other records associated with the account, to me, or
to any authorized federal law enforcement agent assigned to this case. Once the digital
copies have been received from the Providers, that copy will, in turn, be forensically
imaged and only that image will be reviewed and analyzed to identify communications
and other data subject to seizure pursuant to Section II of Attachments B and B-1. The
original digital copies will be sealed and maintained to establish authenticity, if
necessary. |

68. I, and/or other agents of IRS-CI, the United States Secret Service (USSS),
or other federal law enforcement agency assigned to this case will thereafter review the
forensic images, and identify from among that content those items that come within the
items identified in Section II to Attachments B and B-1, for seizure. I, and/or other
agents identified above will then copy those items identified for seizure to separate media
for future use in the investigation and prosecution. The forensic copy of the complete
content of the e-mail accounts will also then be sealed and retained by IRS-CI and/or
USSS, and will not be unsealed absent authorization of a Magistrate Judge of this Court,
except for the purpose of duplication of the entire image in order to provide it, as

discovery, to a charged defendant.

UNITED STATES ATTORNEY

AFFIDAVIT OF SA HERGERT os 700 STEWART SaREET, SUITE
USAO#2018R01443 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
 

Oo Oo IN DH HA BP WH HPO

NN YY HN DWN
SARA SSR SSRI ATESEES

 

 

Case 2:19-mj-00177-BAT Document 8 Filed 08/05/19 Page 24 of 36

69. Analyzing the data contained in the forensic image may require special
technical skills, equipment, and software. It could also be very time-consuming.
Searching by keywords, for example, can yield thousands of “hits,” each of which must
then be reviewed in context by the examiner to determine whether the data is within the
scope of the warrant. Merely finding a relevant “hit” does not end the review process.
Keywords used originally need to be modified continuously, based on interim results.
Certain file formats, moreover, do not lend themselves to keyword searches, as keywords
search text, and many common electronic mail, database, and spreadsheet applications,
(which may be attached to e-mail,) do not store data as searchable text. The data is
saved, instead, in proprietary non-text format. And, as the volume of storage allotted by
service providers increases, the time it takes to properly analyze recovered data increases,
as well. Consistent with the foregoing, searching the recovered data for the information
subject to seizure pursuant to this warrant may require a range of data analysis techniques
and may take weeks or even months,

70. Based upon my experience and training, and the experience and training of
other agents with whom IJ have communicated, it is necessary to review and seize all
electronic mails, chat logs and documents, that identify any users of the subj ect account
and any electronic mails sent or received in temporal proximity to incriminating e-mails
that provide context to the incriminating communications.

71. All forensic analysis of the image data will employ only those search
protocols and methodologies reasonably designed to identify and seize the items
identified in Section II of Attachments B and B-1 to the warrant,

72. Records and files that could otherwise be obtained by subpoena shall
remain available, in their entirety, to investigating agents and prosecutors for the duration
of the investigation and prosecution. These include the name and address of the
subscriber to or customer of the service; local and long distance telephone connection
records; records of session times and durations; length of service and types of services

utilized; telephone or instrument number or other subscriber number or identity,

UNITED STATES ATTORNEY
AFFIDAVIT OF SA HERGERT 700 STEWARE SOREET, SUITE
USAO#2018R01443 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
 

Oo eo HN ND DT HBP WO HN

NmoN NN NY NN Ww a
eur AAR oNRek FS CKRSRARARDEBE AS

 

 

Case 2:19-mj-00177-BAT Document 8 Filed 08/05/19 Page 25 of 36

including any temporarily assigned network address; and means and source of payment,
including any credit card and bank account numbers.

73. — If in the course of their efforts to identify and segregate evidence of the
items specified in Section II to Attachments B and B-1, law enforcement agents or
analysts discover items outside of the scope of the warrant that are evidence of other
crimes, that data/evidence will not be used in any way unless it is first presented to a
Magistrate Judge of this District and a new warrant is obtained to seize that data, and/or —
to search for other evidence related to it. In the event a new warrant is authorized, the
government may make use of the data then seized in any lawful manner. .

REQUEST FOR NON-DISCLOSURE AND SEALING

74. The government requests, pursuant to the preclusion of notice provisions of
Title 18, United States Code, Section 2705(b), that the Providers be ordered not to notify
any person (including the subscriber or customer to which the materials relate) of the
existence of this warrant for such period as the Court deems appropriate. The
government submits that such an order is justified because notification of the existence of
this Order would seriously jeopardize the ongoing investigation. Such a disclosure would.
give the subscriber an opportunity to destroy evidence, change patterns of behavior,
notify confederates, or flee or continue his flight from prosecution.

75.  Itis further respectfully requested that this Court issue an order sealing,
until further order of the Court, all papers submitted in support of this application,
including the application and search warrant. This is an ongoing investigation, and the
target doed not know the details of what investigators have learned and what evidence
has been gathered. Premature disclosure of the contents of this affidavit and related
documents may have a significant and negative impact on the continuing investigation
and may severely jeopardize its effectiveness by resulting in the flight of the target, the

destruction of evidence, or the intimidation or influencing of witnesses.

UNITED STATES ATTORNEY
AFFIDAVIT OF SA HERGERT 700 STEWART ae SUITE
USAO#20 18R01443 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
Oo Ce SJ DBD HH BP W VHB &

Oo NYO bw YN NH WH NY NY HO Re KS
Sou AAR OH SF SF Ce RVAaAaRON eS

 

 

Case 2:19-mj-00177-BAT Document 8 Filed 08/05/19 Page 26 of 36

CONCLUSION
76. Based on the forgoing, I request that the Court issue the proposed search

warrant. This Court has jurisdiction to issue the requested warrant because it is “a court

of competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a),
(b)(1)(A) & (c)(1)(A). Specifically, the Court is “a district court of the United States...
that has jurisdiction over the offense being investigated,” per 18 U.S.C. § 2711(3)(A)@.
Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not
required for the service or execution of this warrant. Accordingly, by this Affidavit and
Warrant I seek authority for the government to search all of the items specified in Section
J, Attachments B and B-1 (attached hereto and incorporated by reference herein) to the
Warrant, and specifically to seize all of the data, documents and records that are

identified in Section II to those same Attachments.

  
    

 

ERIC HER: uv
Special Agent,

Internal Revenue Service

SUBSCRIBED AND SWORN before me this : Z day of April, 2019.

 

 

BRIAN A. TSUCHIDA
Chief United States Magistrate Judge

UNITED STATES ATTORNEY
AFFIDAVIT OF SA HERGERT 700 Stewaree SUITE
USAO#2018R01443 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
Oo S&S DH A FP WS HP ee

BO NO BH DH BH KH HN PR HR RR; et
oo YN WN FP WO NY KY CO BO CO IT DB HA BP WH HBO KF C

 

  
 
 

 

 

Case 2:19-mj-00177-BAT Document 8 Filed 08/05/19 Page 27 of 36

ATTACHMENT A

Accounts to be Searched

The electronically stored data, information, and communications contained in,
related to, and associated with the following email accounts, which are located at
premises owned, maintained, controlled, or operated by Microsoft Corporation, an email

provider headquartered at 1 Microsoft Way, Redmond, Washington 98052:

safirion@outlook.com;

@outlook.com;

@outlook.com;

mstest v-vokvas@outlook.com; and

— @outlook.com

UNITED STATES ATTORNEY

AFFIDAVIT OF SA HERGERT 700 STEWARY SmReET, Summe
USA0#2018R01443 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
Oo Se NI HD WN FP WH —

Bo wo HN HO BH WV NHN bo been
BPNRBRRBRNRBSSERRAESRES

 

 

Case 2:19-mj-00177-BAT Document 8 Filed 08/05/19 Page 28 of 36

ATTACHMENT A-1
Account to be Searched

The electronically stored data, information, and communications contained in,
related to, and associated with the following email account, as well as all other email
accounts linked to the identified accounts through the same phone number, alternate
email address, registration IP address, device ID information, or internet cookies, as well
as all other subscriber and log records associated with the accounts, which are located at
premises owned, maintained, controlled, or operated by Google, Inc., an email provider
headquartered at 1600 Amphitheatre Parkway, Mountain View, California 94043: |
kvashuk.volodymyr@gmail.com.

Google, Inc., shall also produce any and all material preserved pursuant to the

preservation request sent on February 1, 2019 (Google reference number 2307267).

. UNITED STATES ATTORNEY
AFFIDAVIT OF SA HERGERT , 700 STEWART te SUITE
USAG#H2018R01443 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
Case 2:19-mj-00177-BAT Document 8 Filed 08/05/19 Page 29 of 36

1 ATTACHMENT B
2|| I. Section I - Information to be disclosed by Microsoft Corporation, for search:
3 For the time period from January 1, 2016, to the present, to the extent that the
4 || information described in Attachment A is within the possession, custody, or control of .
5 || Microsoft Corporation (“Microsoft”), including any e-mails, records, files, logs, or
6 |j information that has been deleted but is still available to Microsoft, Microsoft is required
7 || to disclose the following information to the government for each account or identifier
8 || listed in Attachment A:
9 a: The contents of all e-mails associated with the account, including stored or
10 preserved copies of e-mails sent to and from the account, draft e-mails, the source
and destination addresses associated with each e-mail, the date and time at which
1] each e-mail was sent, and the size and length of each e-mail;
V2 b. All records or other information regarding the identification of the account, to
13 ‘include full name, physical address, telephone numbers and other identifiers,
14 records of session times and durations, the date on which the account was created,
the length of service, the IP address used to register the account, log-in IP
15 addresses associated with session times and dates, account status, alternative e-
16 mail addresses provided during registration, forwarding email addresses, methods
of connecting, log files, and means and source of payment (including any credit or
17 bank account number);
18 c. The types of service utilized;
19
20 d. All records pertaining to communications between Microsoft and any person
regarding the account, including contacts with support services and records of.
21 actions taken.
22 e. All records or other information stored at any time by an individual using the
23 account, including address books, contact and buddy lists, calendar data, pictures,
and files;
24
25 f. All subscriber records associated with the specified account including lists of all
6 related accounts, any contact lists, and content and/or preserved data;
27 g. All records available regarding the location of the user of the account, including
28 information obtained from IP addresses, GPS, wifi access points, or cell towers;

 

 

UNITED STATES ATTORNEY

AFFIDAVIT OF SA HERGERT 700 aici eae SUITE

USAO#2018R01443 , SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
Oo Oo HN DW A BP W HO

Oo wp WH WH YH HN HD DP Dw BR Rw Ree ee
Oo nN DN OD BP WHO NH FY ODO HO CO I HB WA FP WO HB KX OS

 

 

Case 2:19-mj-00177-BAT Document 8 Filed 08/05/19 Page 30 of 36

h. All records regarding device-specific information for devices used to access the
accounts, including hardware model, operating system, unique device identifiers,
and mobile network information, including phone numbers;

i. Records of any other accounts associated with the account through common
cookies, device identifiers, email addresses, or phone numbers;

j. Internet browsing and search history information for the account; and
k. subscriber information and log records regarding any other email accounts linked

to the identified accounts through the same phone number, alternate email address,
registration IP address, device ID information, or internet cookies.

. UNITED STATES ATTORNEY
AFFIDAVIT OF SA HERGERT 700 STEWART a SUITE
USAO#H2018R01443 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
Oo CO ~sI ON Be WH HN =

YN Y YH YH N.N NY PO BY HB ew ew De

 

 

 

Case 2:19-mj-00177-BAT Document 8 Filed 08/05/19 Page 31 of 36

If. Section II - Information to be seized by the government
All information described above in Section J that constitutes fruits, contraband,
evidence and instrumentalities of violations of Mail Fraud, in violation of Title 18,
United States Code, Section 1341, Wire Fraud, in violation of Title 18, United States .
Code, Section 1343, and Money Laundering, in violation of Title 18, United States Code,
Sections 1956(a)(1) and 1957, including, for the account or identifier listed on

Attachment A, information pertaining to the following matters: .

a. Communications or material related to the purchase or attempted online purchase
of any products or services from Microsoft Corporation, including but not limited
to purchases of currency stored value, digital currency, gift cards, movies, video or
graphics cards, or subscriptions;

b. Communications, or material related to the actual or attempted transfer, resale, or
redemption of Microsoft currency stored value, digital currency, gift cards, or
subscriptions;

c. Communications or material related to online resellers;

d. Communications or material related the possible transfer or disposition of the
proceeds of the fraud, including but not limited: to accounts at banks or other
financial institutions; financial transactions or transfers; the purchase, transfer or
sale of cryptocurrency; the use of the proceeds of the fraud to buy real property,
vehicles, or goods or services; and any explanations, reports, or other information
regarding the amount and sources of funds or other income;

e. Communications or material related to “Grigor Shikor” or “Grigory Kvashuk”;

f. All messages, documents, and profile information, attachments, or other data that
serves to identify any persons who use or access the account specified, or who
exercise in any way any dominion or control over the specified account;

g. Any address lists or buddy/contact lists associated with the specified account;

h. All messages, documents and profile information, attachments, or other data that

otherwise constitutes evidence, fruits, or instrumentalities of violations of Mail
Fraud, in violation of Title 18, United States Code, Section 1341, Wire Fraud, in

UNITED STATES ATTORNEY
AFFIDAVIT OF SA HERGERT 100 SPBWART SIREET, SUITE -
USAO#2018R01443 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
Oo Se tN HD WA SP W YH

wow HY KY KH KH NH NY NY WH &
ota A AB OH HF FS Ce DWAUAUAKRAHAS

 

 

Case 2:19-mj-00177-BAT Document 8 Filed 08/05/19 Page 32 of 36

violation of Title 18, United States Code, Section 1343, and Money Laundering, in
violation of Title 18, United States Code, Sections 1956(a)(1) and 1957.

All subscriber associated with the specified account, including name, address,
local and long distance telephone connection records, or records of session times
and durations, length of service (including start date) and types of service utilized,
telephone or instrument number or other subscriber number or identity, including
any temporarily assigned network address, and means and source of payment for
such service) including any credit card or bank account number;

Any records of communications between the email service provider, and any
person about issues relating to the account, such as technical problems, billing
inquiries, or complaints from other users about the specified account. This to
include records of contacts between the subscriber and the provider’s support
services, as well as records of any actions taken by the provider or subscriber as a
result of the communications.

UNITED STATES ATTORNEY
AFFIDAVIT OF SA HERGERT 700 STEWARY SPREET, SUITE
USAO#2018R01443 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
So eH DN A FP WYN

pr ph kkk
oO “st KN NW BR WH NH * ©

NHN MY bY NY YY KY KN LY bh
ao nN DO AH BP WY KF OS

a
©

 

 

 

Case 2:19-mj-00177-BAT Document 8 Filed 08/05/19 Page 33 of 36

ATTACHMENT B-1

I. Section I - Information to. be disclosed by Google, Inc., for search:

For the time period from the time period from January 1, 2016, to the present, to the

extent that the information described in Attachment A-1 is within the possession,

custody, or control of Google, Inc. (“Google”), including any e-mails, records, files, logs,

or information that has been deleted but is still available to Google, Google is required to

disclose the following information to the government for each account or identifier listed

in Attachment A-1:

a.

The contents of all e-mails associated with the account, including stored or
preserved copies of e-mails sent to and from the account, draft e-mails, the source
and destination addresses associated with each e-mail, the date and time at which
each e-mail was sent, and the size and length of each e-mail;

All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers and other identifiers,
records of session times and durations, the date on which the account was created,
the length of service, the IP address used to register the account, log-in IP
addresses associated with session times and dates, account status, alternative e-
mail addresses provided during registration, forwarding email addresses, methods
of connecting, log files, and means and source of payment (including any credit or
bank account number); .

The types of service utilized;

All records pertaining to communications between Microsoft and any person
regarding the account, including contacts with support services and records of.

-actions taken.

All records or other information stored at any time by an individual using the
account, including address books, contact and buddy lists, calendar data, pictures,
and files;

All subscriber records associated with the specified account including lists of all
related accounts, any contact lists, and content and/or preserved data;

All records available regarding the location of the user of the account, including
information obtained from IP addresses, GPS, wifi access points, or cell towers;

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE

AFFIDAVIT OF SA HERGERT 5220
USA0#2018R01443 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
oOo S&S SN HD On SP WH PO eH

mM YN NYNN DN WY =
cua AS SSH FSFE HRHQRTAARESAHES

 

 

Case 2:19-mj-00177-BAT Document 8 Filed 08/05/19 Page 34 of 36

h, All records regarding device-specific information for devices used to access the
accounts, including hardware model, operating system, unique device identifiers,
and mobile network information, including phone numbers;

i. Records of any other accounts associated with the account through common —
cookies, device identifiers, email addresses, or phone numbers;

j. Internet browsing and search history information for the account; and
k. Subscriber information and log records regarding any other email accounts linked

to the identified accounts through the same phone number, alternate email address,
registration IP address, device ID information, or internet cookies.

UNITED STATES ATTORNEY
AFFIDAVIT OF SA HERGERT 700 STEWART STREET, SUITE
USAO#2018R01443 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
oOo Oo HN DN A BP WD NY

YN WH NY YH PH NY WN a
eI A aR GON SF FSF Ce rdroRQaaRBEB OS

 

 

Case 2:19-mj-00177-BAT Document 8 Filed 08/05/19 Page 35 of 36

II. Section II - Information to be seized by the government
All information described above in Section I that constitutes fruits, contraband,
evidence and instrumentalities of violations of Mail Fraud, in violation of Title 18,
United States Code, Section 1341, Wire Fraud, in violation of Title 18, United States
Code, Section 1343, and Money Laundering, in violation of Title 18, United States Code,
Sections 1956(a)(1) and 1957, including, for the account or identifier listed on
Attachment A-1, information pertaining to the following matters:

a. Communications or material related to the purchase or attempted online purchase
of any products or services from Microsoft Corporation, including but not limited
to purchases of currency stored value, digital currency, gift cards, movies, video or
graphics cards, or subscriptions;

b. Communications, or material related to the actual or attempted transfer, resale, or
redemption of Microsoft currency stored value, digital currency, gift cards, or
subscriptions; ,

c. Communications or material related to online resellers;

d. Communications or material related the possible transfer or disposition of the
proceeds of the fraud, including but not limited: to accounts at banks or other
financial institutions; financial transactions or transfers; the purchase, transfer or
sale of cryptocurrency; the use of the proceeds of the fraud to buy real property,
vehicles, or goods or services; and any explanations, reports, or other information
regarding the amount and sources of funds or other income;

e. Communications or material related to “Grigor Shikor” or “Grigory Kvashuk”;

f. All messages, documents, and profile information, attachments, or other data that
serves to identify any persons who use or access the account specified, or who
exercise in any way any dominion or control over the specified account;

g. Any address lists or buddy/contact lists associated with the specified account;

h. All messages, documents and profile information, attachments, or other data that

otherwise constitutes evidence, fruits, or instrumentalities of violations of Mail
Fraud, in violation of Title 18, United States Code, Section 1341, Wire Fraud, in

UNITED STATES ATTORNEY
AFFIDAVIT OF SA HERGERT 700 STEWART STREET, SUITE

_USAO#2018R01443 SEATTLE, WASHINGTON 98101
. (206) 553-7970

 
Case 2:19-mj-00177-BAT Document 8 Filed 08/05/19 Page 36 of 36

 

 

1 violation of Title 18, United States Code, Section 1343, and Money Laundering, in
4 violation of Title 18, United States Code, Sections 1956(a)(1) and 1957.
3 i. All subscriber associated with the specified account, including name, address,
4 local'and long distance telephone connection records, or records of session times
and durations, length of service (including start date) and types of service utilized,
5 telephone or instrument number or other subscriber number or identity, including
6 any temporarily assigned network address, and means and source of payment for
such service) including any credit card or bank account number;
7
8 j, Any records of communications between the email service provider, and any
person about issues relating to the account, such as technical problems, billing
9 inquiries, or complaints from other users about the specified account. This to
include records of contacts between the subscriber and the provider’s support
10 . . :
services, as well as records of any actions taken by the provider or subscriber as a
11 result of the communications.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
UNITED STATES ATTORNEY
AFFIDAVIT OF SA HERGERT 10 SEA SEED SUT
USAO#2018R01443 SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
